UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Amendment No. 1 to FORM ABS-15G ASSET-BACKED SECURITIZER REPORT PURSUANT TO SECTION 15G OF THE SECURITIES EXCHANGE ACT OF 1934 Check the appropriate box to indicate the filing obligation to which this form is intended to satisfy: _X_ Rule 15Ga-1 under the Exchange Act (17 CFR 240.15Ga-1) for the annual reporting periodJanuary 1, 2013 to December 31, 2013 Security National Automotive Acceptance Company, LLC Date of Report (Date of earliest event reported): February 13, 2014 Commission File Number of securitizer: 025-01196 Central Index Key Number of securitizer: Security National Automotive Acceptance Company, LLC Adam Contino 513 459-8118 EXPLANATORY NOTE This amended Form ABS-15G is being filed by Security National Automotive Acceptance Company, LLC to replace the Form ABS-15G initially filed on February 13, 2014 (Accession No. 0000909518-14-000067) in its entirety. The initial filing mistakenly referenced Rule 15Ga-1(c)(2)(i) in Item 1.02. REPRESENTATION AND WARRANTY INFORMATION Item 1.01 Initial Filing of Rule 15Ga-1 Representations and Warranties Disclosure N/A Item 1.02 Periodic Filing of Rule 15Ga-1 Representations and Warranties Disclosure Securitizer has no activity to report for the annual period pursuant to Rule 15Ga-1(c)(2)(ii). Item 1.03 Notice of Termination of Duty to File Reports under Rule 15Ga-1 N/A SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the reporting entity has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: February 13, 2014 Security National Automotive Acceptance Company, LLC By: /s/ Adam Contino Name: Adam Contino Title: Chief Financial Officer
